DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2015/0068665) in view of Schmal et al. (US 2008/0247683).
Regarding claim 1, Abe teaches a manufacturing method of a glass panel unit, comprising: housing a preassembled component to be a glass panel unit in a chamber having an air passage for evacuation and evacuating the chamber via the air passage to achieve a reduced pressure state (slit 5b serves as air passage through partition 5a, [0053], in a furnace chamber [0065]), the preassembled component including a first glass panel, a second glass panel (glass panels 1 and 2, [0044]), a frame member (frit seal 4, [0045]), an inside space (space 3, [0045]), and an exhaust port (see e.g., supra, [0061]); and 
while the inside space is evacuated via the air passage and the exhaust port (This limitation is inherently set forth in Applicant’s recitations below – i.e., heating a chamber or any space will cause air inside the chamber to expand, and therefore evacuate into a space greater than the volume of the chamber unless the chamber is hermetically sealed, for example), heating the frame member of the preassembled component housed in the chamber by heating a pressing part of the chamber with a heater to deform the frame member so as to close the exhaust port (melting process of frit seal 4 and partition 5a, [0061], i.e., deforming the frame member (frit seal) so as to close the exhaust port.  Abe teaches the process of melting frame members in a furnace (i.e., a heater, [0065]), the first glass panel including at least a glass plate (glass panel 1), the second glass panel including at least a glass plate (glass panel 2) and being disposed with a first surface of the second glass panel facing a first surface of the first glass panel (e.g., surface 
the bag has the pressing part which is thermally conductive and is movable to press a second surface of the first glass panel and a second surface of the second glass panel in a direction that the first glass panel and the second glass panel move towards each other (mechanical pressing force is applied to the glass panels to decrease the distance between them, [0065]), the air passage communicating with the outside space (the air passage inherently communicates with an outside space), and 
	when the evacuation is performed with a vacuum pump to achieve the reduced pressure state, air pressure in the chamber decreases, and the pressing part is pressed due to atmospheric pressure, and thereby the pressing part presses the second surface of the first glass panel and the second surface of the second glass panel in a direction in which the second surface of the first glass panel and the second surface of the second glass panel approach each other ([0068], [0076], [0135]).
Abe teaches the foregoing limitations, but does not expressly teach that chamber includes a deformable bag having an opening, a seal member provided at a periphery of the opening, and a detachable closing member for closing the opening via the seal member, the closing member having the air passage for communication between the inside space and the outside space. Nevertheless, Schmal teaches a chamber that includes a deformable bag (oven bag 100, [0023]) having an opening (open top end 103, [0023]), a seal member is provided at a periphery of the opening (adhesive 120, [0029]), a closing member which attachably and detachably closes the opening via the seal member is provided (flap portion 110, [0029]), and the closing member has an air passage (top opening 103 has an air passage, [0029]), all of which aid in hermetically sealing packages (creating a gas impermeable barrier with vacuum packaging [0035]; see also [0025], [0030]):

    PNG
    media_image1.png
    499
    655
    media_image1.png
    Greyscale

Abe and Schmal are analogous in the field of vacuum sealing at high temperatures (see e.g., Schmal [0035], [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the chamber with the bag of Schmal in order to achieve an increased hermetically sealed vacuum state (creating a gas impermeable barrier with vacuum packaging [0035]; see also [0025], [0030]).

Response to Arguments
Applicant's arguments filed September, have been fully considered but they are not persuasive. As previously noted with respect to the claim 1 limitation that requires heating a chamber and concomitant evacuation of the inside space of the chamber via the air passage and the exhaust port, this limitation is inherently set forth in the subsequent recitations of claim 1 – i.e., heating a chamber or any space will cause air within the chamber to expand, and therefore evacuate into a greater space unless the chamber is hermetically sealed, for example. 
The balance of Applicant’s arguments have been addressed in previous office actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571) 272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner
Art Unit 1745


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021